                                                                                           FILED
                                                                                  2020 Sep-15 PM 06:37
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA




               IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

UNITED STATES OF           )
AMERICA, and the           )
JEFFERSON COUNTY BOARD     )
OF HEALTH,                 )
                           )
      Plaintiffs,          )
                           )
      and                  )
                           )
GASP                       )
                           )
      Intervenor-Plaintiff )                  Case No. 2:19-cv-00240-AKK
v.                         )
                           )
DRUMMOND COMPANY, INC., )
d/b/a ABC COKE,            )
                           )
      Defendant.           )

              PARTIES’ JOINT CASE MANAGEMENT PLAN
      Plaintiff in Intervention, Gasp, Inc., Plaintiffs the United States of America

and the Jefferson County Board of Health (“JCBH”), and Defendant Drummond

Company, Inc. d/b/a ABC Coke (“Drummond”), by and through their undersigned

counsel, jointly submit this Joint Case Management Plan pursuant to this Court’s

order of August 31, 2020. Dkt. 17. The Court’s order directs that discovery be

completed by November 30, to be followed by Gasp’s submission of an opposition




                                                                                       1
brief to the United States’ pending motion (joined by the other settling parties) to

enter the Consent Decree. Dkt. 17.

      The parties to the action have conferred by telephone and email in good faith

and with diligence in an effort to agree to a proposed joint case management plan.

The parties were unable to agree upon nearly all aspects of what should be

contained in the document. For this reason, the parties submit the following

statements of their respective positions, separately attach proposed plans hereto,

and request a conference with the Court.

Statement of Parties

      Statement of Settling Parties

      The parties to the underlying action (“Settling Parties”) offer this statement

to aid the Court’s understanding of why they were not able to agree on a joint

discovery plan with Gasp, and therefore reserve their right to brief the issues,

including responding to argument presented by Gasp below, at such time as the

Court deems appropriate.

      At present, the Settling Parties have settled their dispute without litigation,

as reflected by the lodged Consent Decree, Dkt. 2-1, and therefore have no need

for undertaking discovery of each other.

      Gasp’s complaint in intervention does not, and cannot, expand beyond the

claims contained in the underlying complaint filed by the United States and JCBH.


                                                                                        2
In these circumstances, where there will be no expansion of the claims already

asserted, and no evidentiary hearing or trial, certain requirements of Fed.R.Civ.P.

26(f), are not applicable or included in the Settling Parties’ proposed case

management plan and order. The Settling Parties do not oppose some modest

document discovery, but believe it should be constrained to not only reflect the

short time-line the Court provided but also to reflect that hundreds of documents

related to Drummond’s facility, or the United States’ enforcement efforts, were

already provided to Gasp pursuant to FOIA. See e.g., Dkt. 7-10 (Declaration of

Lou Ann Gross in support of United States’ Motion to Enter Consent Decree), ¶ 7.

Because of the foregoing circumstances, the Settling Parties propose streamlining

discovery. See Exhibit A, Settling Parties’ Proposed Case Management Plan and

Order.

      In addition, Defendant intends to file a motion to dismiss Gasp’s complaint,

or for summary judgment. If such a motion is granted by the Court, the scope of

discovery may be greatly reduced or eliminated altogether. For this reason, Settling

Parties include a proposed deadline for submission of such a motion and propose a

stay of discovery until such time as the Court rules on Defendant’s motion,

allowing all parties to conserve resources.

      Statement of Gasp




                                                                                      3
      Gasp’s Proposed Case Management Plan, attached as Exhibit B, is being

filed in conjunction with Gasp’s Motion to Extend Deadlines. As stated in that

Motion, even if the parties work as diligently as possible, the current timeframe

allocated for discovery will make it difficult to complete expert reports. A three

month extension is warranted to allow factual discovery to support a challenge to

the Consent Decree.

       If the Court denies the Motion to Extend Deadlines, Gasp respectfully

moves the Court to adopt its Proposed Case Management Plan. This plan attempts

to work within the constraints of the November 30 discovery deadline by limiting

the Settling Parties’ response time for written discovery so that Gasp can provide

this information to its expert in time to secure a complete report (and for the

Settling Parties to rebut this report) by the November 30 discovery deadline.

Without having written discovery, an expert cannot write a full report on the

efficacy of the Consent Decree nor on the issues that have overwhelmed the plant

for at least a decade.

      The parties fully briefed whether discovery should be “constrained” and

“streamlined” in conjunction with Gasp’s Motion to Intervene, and the Court

rejected the Settling Parties’ arguments on that subject. Now, the Settling Parties

are attempting to effectively nullify the Court’s Order by unilaterally limiting

discovery through an overly restrictive Case Management Plan that doesn’t allow


                                                                                      4
expert reports. This Court has already ruled that Rule 24(a)(1) and the Clean Air

Act do not provide authority for limiting the scope of Gasp’s intervention, and

“Gasp has the right to enter into the entire case.” Dkt. 17 at 7 and 9.

      The Settling Parties claim that Gasp has received FOIA documents; and

therefore, discovery should be limited. But these documents are incomplete;

Gasp’s expert will need information that was not requested in the FOIA request.

The documents from this FOIA request are also dated – at this point, almost two

years old. These FOIA documents were produced in an unorganized stream of

documents, but not in response to any specific question or request. Finally, some of

the documents are redacted, and they contain no privilege log. The documents are

inadequate to replace written discovery that is needed prior to any expert reports.

Most importantly, courts have distinguished FOIA from discovery. See, NLRB v.

Robbins Tire & Rubber Co., 437 U.S. 214, 242 (1978); Kleinerman v. U.S. Postal

Serv., 100 F.R.D. 66, 68-69 (D. Mass. 1983) (ordered a party to respond to

discovery even though it objected to it under FOIA; “[i]t would be anomalous if

this Court permitted the defendants to use FOIA, a disclosure statute, as a shield to

avoid discovery in a separate civil suit.”).

      Finally, Settling Parties wish to file dispositive and/or summary judgement

motions, yet it has already been determined that Gasp has an unconditional right to

intervene and to challenge the sufficiency of the Consent Decree. Dkt. 17. The


                                                                                      5
parties do not dispute this. Dkt. 17. The 90-day timeframe set by the Court does

not allow time for dispositive motions and allowing such motions now would be

inappropriate and prejudicial. If there was a legitimate dispute concerning Gasp’s

right to fully participate in the case, it should have been brought up in response to

Gasp’s Motion to Intervene. In any case, even if such motions were allowed, it

would be unreasonable and unfair to stay discovery while these motions are being

briefed as discovery would likely be required to determine the merits of these

motions. It would therefore prejudice Gasp if dispositive motions were allowed

and if discovery was stayed until these motions were briefed and determined. It

appears the Settling Parties are attempting to re-litigate the Motion to Intervene

and to forestall discovery to which this Court has already deemed Gasp entitled.

Conclusion

      In consideration of the widely divergent views expressed in the alternative

proposed discovery plans and the parties’ inability to reach agreement on even the

broad contours of case management, the parties respectfully request a conference

with the Court, and the opportunity for briefing in advance of such hearing.

Dated: September 15, 2020
                                              s/ Sarah Stokes
                                              Sarah Stokes (ASB-1385-A55S)
                                              Barry Brock (ASB-9137-B61B)
                                              Southern Environmental Law Center
                                              2829 Second Avenue S., Ste. 282
                                              Birmingham, AL 35233

                                                                                        6
      tel: (205) 745-3060
      fax: (205) 745-3064
      sstokes@selcal.org
      bbrock@selcal.org
      Attorneys for Intervenor Gasp

/s/ Andrew W. Ingersoll

ANDREW W. INGERSOLL (Ca. Bar 221348)
Trial Attorney
Environmental Enforcement Section
Environment and Natural Resources Division
United States Department of Justice
P.O. Box 7611
Washington, D.C. 20044-7611
Telephone: (202) 514-1999
Fax: (202) 514-0097
E-mail: andrew.ingersoll@usdoj.gov


OF COUNSEL:
Robert Caplan
U.S. Environmental Protection Agency,
Region 4
61 Forsyth Street
Atlanta, GA 30338
404-562-9520
caplan.robert@epa.gov

Attorneys for Plaintiff United States of
America

  /s/ Wade C. Merritt
DAVID S. MAXEY (Ala. Bar No. ASB-
5361-X83D)
WADE C. MERRITT (Ala. Bar No. ASB-
9485-A49M)
Attorneys for the Jefferson County Board
of Health
                                           7
OF COUNSEL:

SPAIN & GILLON, LLC
505 20th Street North
Suite 1200
Birmingham, AL 35203
(205) 328-4100
DMaxey@Spain-Gillon.com
WMerritt@Spain-Gillon.com


                            Attorneys for Plaintiff Jefferson County
                            Board of Health

                            /s/ Richard E. Davis
                            Richard E. Davis (ASB-6685-A58R)
                            STARNES DAVIS FLORIE LLP
                            100 Brookwood Place, 7th Floor
                            Birmingham, Alabama 35209
                            Telephone: (205) 868-6000
                            Facsimile: (205) 868-6099
                            red@starneslaw.com

                            /s/ Robert B. McKinstry, Jr.
                            Robert B. McKinstry, Jr.
                            Romeade Farm
                            548 School House Road
                            Kennett Square, Pennsylvania 19348
                            Telephone: (484) 467-3207
                            bobby@robertbmckinstryjr.com

                            Attorneys for Defendant Drummond
                            Company Inc., d/b/a ABC Coke




                                                                       8
                           CERTIFICATE OF SERVICE
       I hereby certify that on September 15, 2020, I served the foregoing Motion
to Adopt Proposed Case Management Plan and Order with the Clerk of the Court
using the CM/ECF system, which will serve notification of such filing to the
parties below:

Andrew W. Ingersoll                           David S. Maxey
Trial Attorney                                Wade C. Merritt
Environmental Enforcement Section             SPAIN & GILLON LLC
Environment and Natural Resources             505 20th Street North
Division                                      Suite 1200
U.S. Department of Justice                    Birmingham, AL 35203
P.O. Box 7611                                 dsm@spain-gillon.com
Washington, DC 20044-7611                     wcm@spain-gillon.com
202-514-1999
andrew.ingersoll@usdoj.gov                    Attorneys for Plaintiff Jefferson County
                                              Board of Health
Robert W Caplan
U.S. Environmental Protection Agency,         Richard E. Davis
Region 4                                      STARNES DAVIS FLORIE LLP
61 Forsyth Street                             100 Brookwood Place, 7th Floor
Atlanta, GA 30338                             Birmingham, Alabama 35209
404-562-9520                                  Telephone: (205) 868-6000
caplan.robert@epa.gov                         Facsimile: (205) 868-6099
                                              red@starneslaw.com

Attorneys for Plaintiff United States of      Robert B. McKinstry, Jr.
America                                       Romeade Farm
                                              548 School House Road
                                              Kennett Square, Pennsylvania 19348
                                              Telephone: (484) 467-3207
                                              bobby@robertbmckinstryjr.com

                                              Attorneys for Defendant Drummond
                                              Company Inc., d/b/a ABC Coke
This the 15th day of September, 2020.

                                           s/ Sarah Stokes



                                                                                         9
